DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/21; 2/24/22; 8/18/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, and 14 of U.S. Patent No. 11,228,390. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the method of data transmission involving similar functions, while the scope of the instant claims are broader.  Mapping of claim 1 of the instant claims and the referenced patent is provided below. 

Claim No.
Instant Application
Claim No.
Referenced U.S. Patent No. 11,228,390
1
A method for data transmission, comprising:
1
A method for data transmission, comprising: 

receiving, by a receiver device, a transport block (TB), the TB comprising multiple code block parts, 

receiving, by a device, a first code block part and at least one second code block part of a transport block on a time unit, a first modulation and coding processing being adopted for the first code block part and a second modulation and coding processing being adopted for the at least one second code block part, 

wherein each of the multiple code block parts comprises at least one code block coded independently,

wherein the first code block part comprises multiple code sub-blocks, each of which is independently coded, and the second code block part comprises at least one code sub-block, each of which is independently coded, a number of time units occupied by the first code block part is greater than a number of time units occupied by the at least one second code block part;



and demodulating, by the device, the first code block part and the at least one second code block part,

and the multiple code block parts are acquired based on transport block size (TBS) of the TB.

wherein the device is a terminal device and the method further comprises: sending, by the terminal device, capability information to a network device, the capability information being configured to indicate that the terminal device supports the transport block transmitted on the time unit to be divided into the first code block part and the at least one second code block part for transmission, 



wherein the time it occupies N time-domain symbols, first L time-domain symbols of the N time-domain symbols are used for transmitting the first code block art and last K time-domain symbols of the N time-domain symbols are used for transmitting the at least one second code block part, N being a positive integer greater than 1, L being a positive integer not greater than N and K being a positive integer not greater than N 



wherein the method further comprises: receiving, by the terminal device, a second signaling, sent by the network device, wherein, the second signaling indicates a number of resource elements (REs) occupied by the at least one second code block part or indicates a ratio of the number of the REs occupied by the at least one second code block part to a total number of REs and the terminal device acquires a K according to information about the number of the REs.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2018/0278365) and further in view of Luo et al. (U.S. Patent Application Publication No. 2017/0126378).

Regarding Claim 1, Liu et al. teaches A method for data transmission (Liu et al. teaches methods and apparatus for flexible resource mapping and modulation and coding scheme (MCS) determination in wireless communication systems (par [0001])), comprising: receiving, by a receiver device, a transport block (TB)(Liu et al. teaches that a transmitter transmits the portions of the transport block according to the determined MCSs to a wireless node (par [0047]), indicating that a receiver receives such a transmission), the TB comprising multiple code block parts (Liu et al. teaches the transmission block can be segmented into multiple code blocks (par [0083]); MCSs to use for each of multiple portions of a transport block is determined (par [0090]), indicate grouping of multiple code blocks), wherein each of the multiple code block parts comprises at least one code block coded independently (Liu et al. teaches that MCS is designed for each code block (par [0091])). 
Although teaching that the transport block is segmented into multiple portions, Liu et al. does not explicitly teach and the multiple code block parts are acquired based on transport block size (TBS) of the TB.  Luo et al. teaches such a limitation. 
Luo et al. is directed to transport block segmentation and signaling.  More specifically, that CB size and a number of CBs are determined using TB size (par [0052][0067]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu et al. so that the multiple code block parts are acquired based on transport block size, as taught by Luo et al.  The modification would have allowed the system to efficiently utilize the fixed transmission frame size (see Luo et al., par [0050]). 

Regarding Claim 2, the combined teachings of Liu et al. and Luo et al. teach The method of claim 1, and further, the references teach wherein the TB occupies N time-domain symbols (Liu et al. teaches that the transport block is on time domain symbols (FIG. 11)), a first code block part of the multiple code block parts occupies first L time-domain symbols of the N time-domain symbols (Liu et al. teaches that the transmission block can be segmented into multiple code blocks (par [0083]); MCSs to use for each of multiple portions of a transport block is determined (par [0090]), indicating that the first portion of the transport block occupies L time domain symbols (FIG. 11)), and a second code block part of the multiple symbol code block parts occupies last K time- domain symbols of the N time-domain symbols (Liu et al. teaches the transmission block can be segmented into multiple code blocks (par [0083]); MCSs to use for each of multiple portions of a transport block is determined (par [0090]), indicating that the last portion of the transport block occupies last K time domain symbols (FIG. 11)), N being a positive integer greater than 1 (Liu et al. teaches that the time-domain symbols of transport block is greater than 1 (FIG. 11)), L being a positive integer not greater than N and K being a positive integer not greater than N (Liu et al. teaches the transmission block can be segmented into multiple code blocks (par [0083]); MCSs to use for each of multiple portions of a transport block is determined (par [0090]), indicating that portions of the transport block is smaller than the transport block (FIG. 11)).  


Regarding Claim 5, the combined teachings of Liu et al. and Luo et al. teach The method of claim 1, and further, the references teach wherein the receiver device is a terminal device or a network device (Liu et al. teaches that a wireless node receives portions of transport block and that the wireless node is a base station or a UE (par [0047])).

Regarding Claim 7, Liu et al. teaches A method for data transmission (Liu et al. teaches methods and apparatus for flexible resource mapping and modulation and coding scheme (MCS) determination in wireless communication systems (par [0001])), comprising: sending, by a sender device, a transport block (TB)(Liu et al. teaches that a transmitter transmits the portions of the transport block according to the determined MCSs to a wireless node (par [0047])), the TB comprising multiple code block parts (Liu et al. teaches the transmission block can be segmented into multiple code blocks (par [0083]); MCSs to use for each of multiple portions of a transport block is determined (par [0090]), indicate grouping of multiple code blocks), wherein each of the multiple code block parts comprises at least one code block coded independently (Liu et al. teaches that MCS is designed for each code block (par [0091])). 
Although teaching that the transport block is segmented into multiple portions, Liu et al. does not explicitly teach and the multiple code block parts are acquired based on transport block size (TBS) of the TB.  Luo et al. teaches such a limitation. 
Luo et al. is directed to transport block segmentation and signaling.  More specifically, that CB size and a number of CBs are determined using TB size (par [0052][0067]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu et al. so that the multiple code block parts are acquired based on transport block size, as taught by Luo et al.  The modification would have allowed the system to efficiently utilize the fixed transmission frame size (see Luo et al., par [0050]). 

Regarding Claim 8, Claim 8 is directed to a method claim and it does not teach or further define over the limitations recited in claim 2.   Therefore, claim 8 is also rejected for similar reasons set forth in claim 2.
	
Regarding Claim 11, the combined teachings of Liu et al. and Luo et al. teach The method of claim 7, and further, the references teach wherein the sender device is a network device or a terminal device (Liu et al. teaches that the transmitter is a wireless node such as UE or eNB (par [0099])).  

Regarding Claim 13, Liu et al. teaches A device for data transmission (Liu et al. teaches methods and apparatus for flexible resource mapping and modulation and coding scheme (MCS) determination in wireless communication systems (par [0001]); wireless node that can be either UE or eNB (par [0047])), comprising: a transceiver (TX/RX (FIG. 6)) configured to send or receive a transport block (TB)(Liu et al. teaches that a transmitter transmits the portions of the transport block according to the determined MCSs to a wireless node (par [0047])), the TB comprising multiple code block parts (Liu et al. teaches the transmission block can be segmented into multiple code blocks (par [0083]); MCSs to use for each of multiple portions of a transport block is determined (par [0090]), indicate grouping of multiple code blocks), wherein each of the multiple code block parts comprises at least one code block coded independently (Liu et al. teaches that MCS is designed for each code block (par [0091])). 
Although teaching that the transport block is segmented into multiple portions, Liu et al. does not explicitly teach and the multiple code block parts are acquired based on transport block size (TBS) of the TB.  Luo et al. teaches such a limitation. 
Luo et al. is directed to transport block segmentation and signaling.  More specifically, that CB size and a number of CBs are determined using TB size (par [0052][0067]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu et al. so that the multiple code block parts are acquired based on transport block size, as taught by Luo et al.  The modification would have allowed the system to efficiently utilize the fixed transmission frame size (see Luo et al., par [0050]). 

Regarding Claim 14, Claim 14 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 2.   Therefore, claim 8 is also rejected for similar reasons set forth in claim 2.

Regarding Claim 17, the combined teachings of Liu et al. and Luo et al. teach The device of claim 13, and further, the references teach wherein the device is a terminal device or a network device (Liu et al. teaches that the transmitter and receiver are wireless nodes such as UE or eNB (par [0047][0099])).  

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2018/0278365), Luo et al. (U.S. Patent Application Publication No. 2017/0126378), and further in view of Xu et al. (WO2016/045391A1).

Regarding Claim 3, the combined teachings of Liu et al. and Luo et al. teach The method of claim 2, however, although teaching that the transport block is divided into multiple portions (par [0090]), the references do not explicitly teach wherein L is greater than K.  However, Xu et al. teaches such a limitation. 
	Xu et al. is directed to method and device for data transmission.  More specifically, Dai et al. teaches that when lengths of the M code block sets are different, add padding bits in other code block sets based on the length of the longest code block set (page 12, par 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu et al. and Luo et al. so that the L is greater than K, as taught by Xu et al.  The modification would have allowed the system to divide a large TB into a plurality of code block sets (see Xu et al., page 8, last paragraph - page 9, first paragraph). 

Regarding Claims 9 and 15, Claims 9 and 15 are directed to method and apparatus claims and they do not teach or further define over the limitations recited in claim 3.   Therefore, claims 9 and 15 are also rejected for similar reasons set forth in claim 3.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2018/0278365), Luo et al. (U.S. Patent Application Publication No. 2017/0126378), and further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0263825).

Regarding Claim 4, the combined teachings of Liu et al. and Luo et al. teach The method of claim 2, and further, the references teach wherein each of the multiple code block parts adopts a manner of a frequency domain at first and then a time domain (Liu et al. teaches that the each multiple code block portion is mapped to resources in both frequency domain as well as in a time domain (FIG. 11)).   However, Kim et al. teaches such a limitation more explicitly. 
	Kim et al. is directed to method and apparatus for interleaving data in a mobile communication system.  More specifically, Kim et al. teaches that the frequency-first mapping method maps symbols in an arbitrary code block to the allocated time-frequency resources in such a manner that it sequentially changes frequency-domain indexes with time-domain indexes fixed, and that when the frequency-domain indexes are all exhausted in given time-domain index, the frequency first mapping method sequentially increases the time-domain indexes (par [0051]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu et al. and Luo et al. so that the each of the multiple code block parts adopts a manner of a frequency domain at first and then a time domain, as taught by Kim et al.  The modification would have allowed the system to increase reception reliability of transmission data (see Kim et al., par [0016]). 

Regarding Claims 10 and 16, Claims 10 and 16 are directed to method and apparatus claims and they do not teach or further define over the limitations recited in claim 4.   Therefore, claims 10 and 16 are also rejected for similar reasons set forth in claim 4.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2018/0278365), Luo et al. (U.S. Patent Application Publication No. 2017/0126378), and further in view of Yokomakura et al. (U.S. Patent Application Publication No. 2019/0312675).

Regarding Claim 6, the combined teachings of Liu et al. and Luo et al. teach The method of claim 1, and further, the references teach further comprising: sending, by the receiver device, capability information to a network device, the capability information being configured to indicate that the receiver device supports to send or receive a TB which is divided into the multiple code block parts; or receiving, by the receiver device, capability information from a terminal device, the capability information being configured to indicate that the terminal device supports to send or receive a TB which is divided into the multiple code block parts (Liu et al. teaches that UE receives data transmitted on the transport block divided into different code blocks (FIG. 11), indicating that UE supports receiving such data and that the base station is aware of such UE capability).  
However, the references do not explicitly teach sending, by the receiver device, capability information to a network device, the capability information being configured to indicate that the receiver device supports to send or receive a TB which is divided into the multiple code block parts; or receiving, by the receiver device, capability information from a terminal device, the capability information being configured to indicate that the terminal device supports to send or receive a TB which is divided into the multiple code block parts.  Yokomakura et al. teaches such a limitation. 
	Yokomakura et al. is directed to base station apparatus, terminal apparatus, communication method and integrated circuit.  More specifically, Yokomakura et al. teaches that the PSCH is used for transmitting UE capability in the uplink (par [0069]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu et al. and Luo et al. so that the terminal sends capability information, as taught by Yokomakura et al.  The modification would have allowed the system to enable UE to determine a code block (see Yokomakura et al., par [0128]). 

Regarding Claim 12, the combined teachings of Liu et al. and Luo et al. teach The method of claim 7, and further, the references teach further comprising: sending, by the sender device, capability information to a network device, the capability information being configured to indicate that the sender device supports to send or receive a TB which is divided into the multiple code block parts; or receiving, by the sender device, capability information from a terminal device, the capability information being configured to indicate that the terminal device supports to send or receive a TB which is divided into the multiple code block parts (Liu et al. teaches that UE receives data transmitted on the transport block divided into different code blocks (FIG. 11), indicating that UE supports receiving such data and that the base station is aware of such UE capability).  
However, the references do not explicitly teach sending, by the sender device, capability information to a network device, the capability information being configured to indicate that the sender device supports to send or receive a TB which is divided into the multiple code block parts; or receiving, by the sender device, capability information from a terminal device, the capability information being configured to indicate that the terminal device supports to send or receive a TB which is divided into the multiple code block parts. Yokomakura et al. teaches such a limitation. 
	Yokomakura et al. is directed to base station apparatus, terminal apparatus, communication method and integrated circuit.  More specifically, Yokomakura et al. teaches that the PSCH is used for transmitting UE capability in the uplink (par [0069]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Liu et al. and Luo et al. so that the terminal sends capability information, as taught by Yokomakura et al.  The modification would have allowed the system to enable UE to determine a code block (see Yokomakura et al., par [0128]). 

Regarding Claim 18, the combined teachings of Liu et al. and Luo et al. teach The device of claim 13, and further, the references teach wherein the transceiver is configured to: receive capability information from a terminal device, the capability information being configured to indicate that the terminal device supports to send or receive a TB which is divided into the multiple code block parts; or send capability information to a network device, the capability information being configured to indicate that the device supports to send or receive a TB which is divided into the multiple code block parts (Liu et al. teaches that UE receives data transmitted on the transport block divided into different code blocks (FIG. 11), indicating that UE supports receiving such data and that the base station is aware of such UE capability).  
However, the references do not explicitly teach wherein the transceiver is configured to: receive capability information from a terminal device, the capability information being configured to indicate that the terminal device supports to send or receive a TB which is divided into the multiple code block parts; or send capability information to a network device, the capability information being configured to indicate that the device supports to send or receive a TB which is divided into the multiple code block parts.  Yokomakura et al. teaches such a limitation. 
	Yokomakura et al. is directed to base station apparatus, terminal apparatus, communication method and integrated circuit.  More specifically, Yokomakura et al. teaches that the PSCH is used for transmitting UE capability in the uplink (par [0069]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Liu et al. and Luo et al. so that the terminal sends capability information, as taught by Yokomakura et al.  The modification would have allowed the system to enable UE to determine a code block (see Yokomakura et al., par [0128]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414